      Case 2:20-cv-00135-LGW-BWC Document 3 Filed 12/17/20 Page 1 of 25



                        UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                             BRUNSWICK DIVISION

GEORGIA REPUBLICAN PARTY, INC., et al.

                              Plaintiffs,
                                                          Case No. 2:20-cv-00135-LGW-BWC
        v.

BRAD RAFFENSPERGER, in his official
capacity as the Secretary of State of Georgia,            DECLARATORY AND
et al.,                                                   INJUNCTIVE RELIEF
                                                          SOUGHT
                              Defendants.



                    PLAINTIFFS’ EMERGENCY MOTION FOR A
              TEMPORARY RESTRAINING ORDER AND A PRELIMINARY
             INJUNCTION AND INCORPORATED MEMORANDUM OF LAW

       Pursuant to Federal Rule of Civil Procedure 65, Plaintiffs move for a temporary

restraining order and preliminary injunction ordering the Defendants to segregate the ballots of

individuals who registered to vote in Georgia since the November 3 general election until such

time that Defendants can further investigate whether those voters previously voted for U.S.

Senator in another state during the 2020 general election. This motion is supported by the

incorporated memorandum of law that follows and the exhibits attached to Plaintiffs’ Complaint

filed prior to the filing of this motion. Pursuant to S.D. Ga. LR 7.7, and for good cause shown

herein, Plaintiffs request that the Court implement an expedited procedure for the immediate

consideration and disposition of this motion, including, but not limited to, the setting of an

expedited scheduling conference, waiving the time requirement set forth in Rule 7.7, and the

granting of an immediate hearing on this motion to decide the extremely time-sensitive relief

requested herein.
        Case 2:20-cv-00135-LGW-BWC Document 3 Filed 12/17/20 Page 2 of 25



                                                   TABLE OF CONTENTS

TABLE OF AUTHORITIES .......................................................................................................... ii

INTRODUCTION ...........................................................................................................................1

BACKGROUND .............................................................................................................................2

STANDARD OF REVIEW .............................................................................................................4

ARGUMENT ...................................................................................................................................4

          I.         Plaintiffs Will Succeed On The Merits Of Their Claims.........................................4

                     A.         Plaintiffs Have Standing. .............................................................................4

                     B.         Defendants Will Violate Plaintiffs’ Voting Rights Guaranteed By
                                The Voting Rights Act. ................................................................................9

                     C.         Defendants Will Deprive Plaintiffs Of Their Fourteenth
                                Amendment Right To Equal Protection. ....................................................15

                     D.         Defendants Will Place An Undue Burden On Plaintiffs’ Right To
                                Vote. ...........................................................................................................16

                     E.         Defendants Will Violate Plaintiffs’ Procedural Due Process Rights. ........19

          II.        The Harm To Plaintiffs’ RIGHT TO VOTE Is Irreperable. ..................................20

          III.       The Balance Of Equities Favors Plaintiffs.............................................................21

          IV.        The Public Interest Favors Plaintiffs......................................................................21

CONCLUSION ..............................................................................................................................21




                                                                      -i-
      Case 2:20-cv-00135-LGW-BWC Document 3 Filed 12/17/20 Page 3 of 25



                                       INTRODUCTION

       This case seeks injunctive and declaratory relief to protect Plaintiffs’ right to vote.

Section 11(e) of the Voting Rights Act makes it unlawful for an individual to cast a ballot for

U.S. Senator in two separate states during a single federal election. In Georgia, however, this

voting rights protection is an empty promise. Georgia law has no procedure to determine

whether newly-registered voters participating in the January 2021 run-off election have already

cast a ballot for a candidate for U.S. Senator of another state in the 2020 general election. As a

result, Defendants are poised to tabulate and certify unlawful ballots in violation of Section 11(a)

of the Voting Rights Act and of the United States Constitution. Indeed, the available data shows

this to be a certainty. From November 4 to December 7—the registration period between the

general election and the run-off—hundreds of people have registered to vote in Georgia that have

already voted in another state where a U.S. Senate race was held.

       Absent this Court’s relief, Plaintiffs will suffer irreparable harm to their voting rights.

There is simply no time for Defendants to verify that the more-than 49,000 new registrants did

not previously vote for U.S. Senator in a different state during the 2020 general election before

Georgia begins processing ballots. In-person early voting began on December 14, and absentee

ballots will begin to be processed on December 21. And once the State starts processing these

ballots, the votes of these new registrants—many of whom have already voted for a candidate for

U.S. Senator—will be stripped of identifying information and mixed in with all other votes. At

this point, Defendants’ voting rights violation will be complete and irreversible.

       There is, however, a targeted and modest remedy that this Court can offer to ensure both

that lawful votes of new registrants are counted and unlawful double votes are rejected.

Specifically, Plaintiffs ask this Court to segregate the ballots of individuals who registered to

vote since the November 3 general election until such time that Defendants can further
      Case 2:20-cv-00135-LGW-BWC Document 3 Filed 12/17/20 Page 4 of 25



investigate whether those voters previously voted for U.S. Senator in another state during the

2020 general election. Plaintiffs do not request that any voters—including new registrants—be

precluded from casting a ballot.     Because in-person voting has already begun and absentee

ballots will start being processed on Monday, December 21, Plaintiffs respectfully request

immediate action.

                                        BACKGROUND

       Last month, Georgia held a general election and a special election to fill its U.S. Senate

seats. Neither race resulted in a candidate winning a majority of the votes cast. Accordingly, the

election will now proceed to a run-off on January 5, 2021. See Ga. Code Ann. § 21-2-501(a)(1),

(3); Ga. Const. art. II, § 2, ¶ 2. Because the Senate is currently projected at 50 Republicans and

48 Democrats—and because Democrats will control the Vice President’s tie-breaking vote—the

run-off election will feature two of the most high-stakes Senate races in recent memory.

       Following the general election, Georgia opened registration to vote in the run-off through

December 7, 2020. See Georgia Secretary of State, 2020 State Elections and Voter Registration

Calendar, at 1, https://sos.ga.gov/admin/files/2020%20Revised%20Short%20Calendar.pdf (last

visited Dec. 17, 2020).1 As of December 8, 2020, the Secretary had reported that over 32,000

people had done so, and according to an update by the Secretary on December 15, 2020, the

number had grown to at least 49,000. See Compl. Ex. H (Morgan Decl.) ¶¶ 11, 25. The counties

continue to update their new registrant lists, suggesting that the actual number of new registrants

is significantly higher. Of the initial list of 32,000 new registrants, Plaintiffs have been able to

1
  For many years, Georgia limited participation in its run-off elections to only those who had
participated in the initial election, consistent with state law. See GA Const. art. II, § 2, ¶ 2; Ga
Code Ann. § 21-2-501(a)(10). However, in 2017 the State entered into a consent decree
allowing registration up to 30 days before a run-off, after a federal court found that the prior
practice was preempted by the National Voter Registration Act. See Consent Decree (Dkt. 42),
Georgia State Conference NAACP v. Georgia, No. 1:17-CV-1397-TCB, at 2–3 (Oct. 17, 2017).

                                                 2
      Case 2:20-cv-00135-LGW-BWC Document 3 Filed 12/17/20 Page 5 of 25



independently verify that at least 425 already voted in a state that held an election to the U.S.

Senate this cycle. Id. ¶ 13. However, Plaintiffs have not yet been able to conduct a similar

analysis on the updated list of new registrants. Id. ¶ 25. And only a few states have certified or

released their voting lists from November 3. Thus, it is likely that hundreds more new Georgia

registrants already voted for another state’s U.S. Senator. Id.

       These new registrants are at risk of violating federal law.        The Voting Rights Act

(“VRA”) prohibits “vot[ing] more than once” in “any general, special, or primary election held

solely or in part for the purpose of selecting or electing any candidate for the office of . . .

Member of the United States Senate.” 52 U.S.C. § 10307(e)(1), (2). An individual who votes

for Senator in multiple states “votes more than once in an election[.]” 52 U.S.C. § 10307(e)(1).

Because Georgia’s run-off election is a continuation of the general election, see Ga. Const. art.

II, § 2; Ga. Code Ann. § 21-2-501(a)(10), individuals who have already voted for U.S. Senator in

another state may not vote for Georgia’s U.S. Senator in the run-off election.

       However, Defendants—Georgia’s election officials—have not instituted any screening

procedure to ensure that the state’s more than 49,000 newly-registered voters have not already

voted for U.S. Senator in another state. To be sure, Georgia prohibits double voting, see Ga.

Code Ann. § 21-2-572, and authorizes local boards of registrars to remove unqualified electors

from the registration list, see id. § 21-2-228(a). But the remedy—“remov[al]” of electors from

the registration list, id. § 21-2-228(e)—fails to address the situation at hand, where voters may in

fact be qualified to vote in Georgia, just not in the run-off election. 2 Likewise poll workers will

not be able to identify double voters when they cast their ballots by simply checking their


2
  Not to mention that the appeal procedures alone give voters ten days to challenge removal from
the registration list, id. § 21-2-228(f), more time than the week-long period between the end of
the registration period and the start of early voting.

                                                  3
      Case 2:20-cv-00135-LGW-BWC Document 3 Filed 12/17/20 Page 6 of 25



identification and confirming that they are registered to vote. See id. §§ 21-2-417; 418(a).

Accordingly, Defendants are poised to tabulate and certify numerous ballots that have been made

unlawful under the VRA—in contravention of both that statute and the United States

Constitution.

                                    STANDARD OF REVIEW

        A movant is entitled to preliminary relief if it makes four showings: “(1) it has a

substantial likelihood of success on the merits; (2) irreparable injury will be suffered unless the

injunction issues; (3) the threatened injury to the movant outweighs whatever damage the

proposed injunction may cause the opposing party; and (4) if issued, the injunction would not be

adverse to the public interest.” Otto v. City of Boca Raton, Fla., No. 19-10604, 2020 WL

6813994, at *2 (11th Cir. Nov. 20, 2020) (citations and internal quotations omitted); see Winter

v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008). Because all four factors favor Plaintiffs,

they are entitled to preliminary relief.

                                           ARGUMENT

I.      PLAINTIFFS WILL SUCCEED ON THE MERITS OF THEIR CLAIMS.

        A.      Plaintiffs Have Standing.

        Plaintiffs must allege three elements to satisfy Article III standing: “(1) an injury in fact

that (2) is fairly traceable to the challenged action of the defendant and (3) is likely to be

redressed by a favorable decision.” Wood v. Raffensperger, No. 20-14418, 2020 WL 7094866,

at *4 (11th Cir. Dec. 5, 2020). All of the Plaintiffs will suffer an imminent injury in fact due to

Defendants’ tabulation and certification of unlawful ballots. See infra. Plaintiffs’ injuries are

traceable to the Defendants:        Plaintiffs will be harmed by Defendants’ tabulation and

certification of unlawful ballots cast by double voters. And Plaintiffs’ injuries will also be

redressed if this Court were to require the segregation of ballots cast by new registrants: such

                                                  4
       Case 2:20-cv-00135-LGW-BWC Document 3 Filed 12/17/20 Page 7 of 25



relief would ensure that the state has adequate opportunity to review the eligibility of these new

voters.

                 1.     Voter Plaintiffs

          Defendants’ tabulation and certification of unlawful ballots will imminently injure

Plaintiffs Ballard, Gilles, and Seaver (collectively “Voter Plaintiffs”) voting rights. A burden on

the right to vote “is sufficient to confer standing,” even if “the right to vote [i]s not wholly

denied.” Arcia v. Fla. Sec’y of State, 772 F.3d 1335, 1341 (11th Cir. 2014) (citations and

internal quotations omitted)). “The right to an honest (count) is a right possessed by each voting

elector, and to the extent that the importance of his vote is nullified, wholly or in part, he has

been injured[.]” Anderson v. United States, 417 U.S. 211, 226 (1974) (citation and internal

quotations omitted). Accordingly, “vote dilution can be a basis for standing.” Wood, No. 20-

14418, 2020 WL 7094866, at *5; Dillard v. Chilton Cty. Comm’n, 495 F.3d 1324, 1333 (11th

Cir. 2007) (explaining that “vote dilution” is a “concrete and personalized injur[y]”); Anderson,

417 U.S. at 226 (“The deposit of forged ballots in the ballot boxes, no matter how small or great

their number, dilutes the influence of honest votes in an election, and whether in greater or less

degree is immaterial.” (citation and internal quotations omitted)). Defendants will imminently

burden Plaintiffs’ voting rights by tabulating and certifying ballots that are unlawful under the

VRA.

          This injury is not a generalized grievance. “[T]he Supreme Court has made clear that ‘a

person’s right to vote is individual and personal in nature,’ so ‘voters who allege facts showing

disadvantage to themselves as individuals have standing to sue.’” Jacobson v. Fla. Sec’y of

State, 974 F.3d 1236, 1246 (11th Cir. 2020) (quoting Gill v. Whitford, 138 S. Ct. 1916, 1929

(2018)). Each individual Plaintiff will be imminently disadvantaged by Defendants tabulation

and certification of unlawfully-cast ballots. As the Supreme Court explained in Baker v. Carr,
                                                 5
      Case 2:20-cv-00135-LGW-BWC Document 3 Filed 12/17/20 Page 8 of 25



individual plaintiffs have standing to allege that their votes have been diluted—even where that

injury is shared by many—because “[t]hey are asserting a plain, direct and adequate interest in

maintaining the effectiveness of their votes, not merely a claim of the right possessed by every

citizen to require that the government be administered according to law.” 369 U.S. 186, 208

(1962) (citations and quotations omitted).

       The Eleventh Circuit’s recent decision in Wood v. Raffensperger does not control the

standing inquiry before this Court. In Wood, the Eleventh Circuit found that a plaintiff’s vote

dilution claim did not establish injury in fact because it was a “generalized grievance.” No. 20-

14418, 2020 WL 7094866, at *5. Here, however, Congress has elevated Plaintiffs’ specific

allegations to a concrete, individualized harm. In particular, the VRA prohibits “person[s] acting

under color of law” from “refus[ing] to tabulate, count, and report” the vote of “any person who

is . . . qualified to vote.” 52 U.S.C. § 10307(a). The statute further prohibits double-voting—a

prohibition that is designed to protect lawful voters. See 52 U.S.C. § 10307(e)(1).

       Indeed, these “antifraud provisions” in Section 11 of the VRA were added with the

express purpose of preventing harms to an individual’s right to vote. See, e.g., H. Rep. No. 94-

196, at 109 (1975) (explaining that double-voting prohibition was enacted to protect voters from

being “injured” by “another person’s vote” being “counted more than once.”); H. Rep. No. 89-

439, at 50 (1965) (explaining that section 11 was added to protect right to vote from being

“nullified by illegally cast ballots”). Congress also gave private parties the right to enforce these

substantive protections. See infra; see also Allen v. State Bd. of Elections, 393 U.S. 544, 556

(1969) (“The achievement of the [Voting Rights] Act’s laudable goal could be severely

hampered, however, if each citizen were required to depend solely on litigation instituted at the

discretion of the Attorney General.”).



                                                 6
      Case 2:20-cv-00135-LGW-BWC Document 3 Filed 12/17/20 Page 9 of 25



        Congress’s decision to protect the right to vote from this specific injury is dispositive to

the standing analysis, unlike in Wood.        “[B]ecause Congress is well positioned to identify

intangible harms that meet minimum Article III requirements . . . [i]t may elevate to the status of

legally cognizable injuries concrete, de facto injuries that were previously inadequate in law.”

Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1549 (2016) (cleaned up) (quoting Lujan, 504 U.S., at

578). Thus, even if Wood was controlling here and vote dilution from wrongly-counted ballots

does not normally constitute a particularized harm, Congress has the authority to “elevate” that

harm to a legally cognizable voting rights injury. See United States v. McLeod, 385 F.2d 734,

740 (5th Cir. 1967) (“It is clear, however, that acts may violate [statutory voting rights

protections] even though they deprive no one of his constitutional rights.”). That is exactly what

has happened here.

        Indeed, the Supreme Court has addressed this precise situation. In Federal Election

Commission v. Akins, plaintiffs demanded that the FEC require an organization to make certain

election disclosures, alleging that they were harmed by the nondisclosure of election information.

524 U.S. 11, 13–14, 21 (1998). Prior to Akins, the Court had dismissed a case alleging a nearly

identical harm—that an individual could not “fulfill his obligations as a member of the electorate

in voting for candidates seeking national office” without the disclosure of certain information

mandated by the Constitution—because the injury was “a generalized grievance[.]” United States

v. Richardson, 418 U.S. 166, 176 (1974). Relying on this case, the FEC argued that the

plaintiffs’ “failure to obtain information” was a “generalized grievance” because it was “shared

in substantially equal measure by all or a large class of citizens.” Akins, 524 U.S. at 23 (citations

and quotations omitted). The Court disagreed, explaining that “the informational injury at issue

[in Akins], directly related to voting, the most basic of political rights, is sufficiently concrete and



                                                   7
     Case 2:20-cv-00135-LGW-BWC Document 3 Filed 12/17/20 Page 10 of 25



specific such that the fact that it is widely shared does not deprive Congress of constitutional

power to authorize its vindication in the federal courts.” Id. at 24–25 (emphasis added).

Regarding its contrary holding in Richardson, the Court explained that the critical distinction

was the existence of a statutory—rather than a constitutional—protection. See id. at 22. Here,

as in Akins, Congress properly exercised its authority in authorizing the vindication of voting

rights. Accordingly, Voter Plaintiffs have satisfied Article III standing.

               2.      Political Organization Candidate Members

       Plaintiffs Political Organization candidate members—Senator David Perdue and Senator

Kelly Loeffler—and Plaintiffs Perdue for Senate and Georgians for Kelly Loeffler will suffer

imminent injury to their constitutional rights if Defendants are able to tabulate and certify

unlawful double votes. As the Eleventh Circuit recently explained, “a political candidate harmed

by [a state election process]” suffers “a personal, distinct injury.” Wood, No. 20-14418, 2020

WL 7094866, at *4 (citing Roe v. Alabama ex rel. Evans, 43 F.3d 574, 579 (11th Cir. 1995)).

Indeed, “[t]he Supreme Court long has recognized candidates’ constitutional rights under the

First and Fourteenth Amendments to associate for political ends and to participate equally in the

electoral process.” Swanson v. Worley, 490 F.3d 894, 902 (11th Cir. 2007) (citations omitted).

The inclusion of unlawful ballots injures candidates’ “interest in a fair competition between

eligible candidates[.]” Drake v. Obama, 664 F.3d 774, 782–83 (9th Cir. 2011); see also id.

(“This notion of ‘competitive standing’ has been recognized by several circuits.” (collecting

cases)).

               3.      Political Organization Plaintiffs

       Plaintiffs Republican Party of Georgia, NRSC, Perdue for Senate, and Georgians for

Loeffler (collectively, “Political Organizations”) are suffering an ongoing resource diversion

injury from Defendants’ imminent tabulation and certification of unlawful double votes. See

                                                 8
     Case 2:20-cv-00135-LGW-BWC Document 3 Filed 12/17/20 Page 11 of 25



Compl. Ex. A (Bragg Decl.) ¶ 14; Compl. Ex. B (Grant Decl.) ¶ 16; Compl. Ex. C (Fry Decl.) ¶

13; Compl. Ex. D (Grayson Decl.) ¶ 13. Eleventh Circuit “precedent holds that ‘an organization

has standing to sue on its own behalf if the defendant’s illegal acts impair its ability to engage in

its projects by forcing the organization to divert resources to counteract those illegal acts.’”

Jacobson v. Fla. Sec’y of State, 974 F.3d 1236, 1250 (11th Cir. 2020) (quoting Fla. State

Conference of NAACP v. Browning, 522 F.3d 1153, 1165 (11th Cir. 2008)). Here, Plaintiff

Political Organizations have diverted—and continue to divert—significant resources toward

trying to prevent new registrants from casting unlawful double votes because of Defendants’

failure to comply with the Voting Rights Act and the Constitution.             If Plaintiff Political

Organizations did not have to divert these resources, they would have used them for continued

electoral advocacy in Georgia’s run-off election. See id.

         B.      Defendants Will Violate Plaintiffs’ Voting Rights Guaranteed By The Voting
                 Rights Act.

         The VRA provides a suite of prophylactic measures designed to protect the right to vote.

It also gives private parties the ability to enforce these measures in federal court. Defendants’

tabulation and certification of unlawful double votes violates section 11(a) of the VRA. 52

U.S.C. § 10307(a).

    1.        Plaintiffs Are Authorized To Vindicate The Voting Rights Act’s Protections.

         Private parties can use section 1983 to enforce the VRA. In Schwier v. Cox, the Eleventh

Circuit held that Congress did not preclude enforcement of the VRA through section 1983,

notwithstanding the Act’s public enforcement mechanism. 340 F.3d 1284, 1294–96 (11th Cir.

2003). Accordingly, the court found that section 1(a)(2)(B) of the VRA 3 was enforceable



3
 This provision is currently codified at 52 U.S.C. § 10101(a)(2)(B). See Voting Rights Act of
1965, Office of the Law Revision Counsel, United States House of Representatives,
                                                  9
     Case 2:20-cv-00135-LGW-BWC Document 3 Filed 12/17/20 Page 12 of 25



through section 1983 under the Supreme Court’s Gonzaga/Blessing framework, which asks

whether (i) the statute contains “explicit right- or duty-creating language,” (ii) the statute “clearly

provides rights which are specific and not amorphous,” and (iii) “the language of the statute is

mandatory rather than precatory[.]” See id. at 1296–97 (internal quotations omitted) (citing

Gonzaga Univ. v. Doe, 536 U.S. 273 (2002); Blessing v. Freestone, 520 U.S. 329, 340 (1997)).

       Consistent with Schwier, section 11 of the VRA is enforceable under section 1983. The

provision contains explicit right-creating language: Section 11 refers to individuals who are

“entitled to vote” or “otherwise qualified to vote[.]” 52 U.S.C. § 10307(a). And Congress

enacted the section 11 prohibitions with the express purpose of protecting the right to vote. See

H. Rep. No. 94-106, at 109 (1975); H. Rep. No. 89-439, at 50 (1965); see also Gundy v. United

States, 139 S. Ct. 2116, 2126 (2019) (“It is a fundamental canon of statutory construction that the

words of a statute must be read in their context and with a view to their place in the overall

statutory scheme.” (citations and internal quotations omitted)). Thus, while the subject of the

section 11 provisions is the infringing party, “the focus of the text is nonetheless the protection

of each individual’s right to vote.” Schwier, 340 F.3d at 1296. And because the statute contains

“specific” and “mandatory” provisions designed to protect this right, it satisfies the remaining

prongs of the enforceability inquiry. See id. at 1296–97.

       Other courts considering section 1983 enforcement of section 11 of the VRA have

concurred in this analysis. A decision issued in this Circuit shortly after the enactment of the

Voting Rights Act of 1965 found that plaintiffs could challenge Alabama’s “failure to purge the

registration lists of the names of white voters no longer qualified to vote” and its “tabulation of

illegally cast ballots” because “42 U.S.C. § 1983 seems clearly to permit individuals such as


https://uscode.house.gov/editorialreclassification/t52/Quick_Chart_for_Voting_Rights_Act_196
5.pdf (last visited Dec. 17, 2020) (“VRA Codification Chart”).

                                                  10
     Case 2:20-cv-00135-LGW-BWC Document 3 Filed 12/17/20 Page 13 of 25



plaintiffs to bring an action alleging violations of [section 11 of the VRA].” Gray v. Main, 291

F. Supp. 998, 999 (M.D. Ala. 1966).4 Indeed, courts have consistently found that the provisions

in section 11 are directly enforceable by private plaintiffs. See, e.g., Nat’l Coal. on Black Civic

Participation v. Wohl, No. 20 CIV. 8668 (VM), 2020 WL 6305325, at *13 (S.D.N.Y. Oct. 28,

2020) (collecting cases); accord Allen, 393 U.S. at 554–57 (finding that Congress contemplated

private enforcement of section 5 of the VRA); Morse v. Republican Party of Virginia, 517 U.S.

186, 230–35 (1996) (applying same logic to sections 2 and 10 of the VRA). Plaintiffs are thus

authorized to vindicate the protections contained in section 11 of the VRA.

                2.      Defendants Have Violated Plaintiffs’ Voting Rights Protected By The
                        Voting Rights Act.

        Section 11 of the VRA provides: “No person acting under color of law shall fail or refuse

to permit any person to vote who is entitled to vote under any provision of chapters 103 to 107 of

this title or is otherwise qualified to vote, or willfully fail or refuse to tabulate, count, and report

such person’s vote.” 52 U.S.C. § 10307(a). The Act defines “vote” to include “all action

necessary to make a vote effective in any primary, special, or general election, including, but not

limited to, registration, listing pursuant to this chapter, or other action required by law

prerequisite to voting, casting a ballot, and having such ballot counted properly and included in

the appropriate totals of votes cast with respect to candidates for public or party office and

propositions for which votes are received in an election.” Id. § 10310(c).

        Defendants’ tabulation and certification of illegitimate ballots constitutes a willful failure

to fully and properly count the votes of Plaintiffs—individuals qualified to vote—in violation of

section 11(a). While Defendants will technically add Plaintiffs’ ballots to the final tally, the

4
 The Gray court refers to section 1973i of the Voting Rights Act. Section 11 of the Voting
Rights Act was initially codified as 42 U.S.C. § 1973i but was then moved to 52 U.S.C. § 10307.
See VRA Codification Chart.

                                                  11
     Case 2:20-cv-00135-LGW-BWC Document 3 Filed 12/17/20 Page 14 of 25



statute specifically requires the state to “count” Plaintiffs’ “votes,” a defined term that “includes

all action necessary to make a vote effective, including . . . having such ballot counted and

included in the appropriate totals of votes cast[.]” Id. § 10310(c). “Therefore the Act bars state

officials from committing acts which would prevent the vote of a qualified person from being

made effective or properly counted and included in the appropriate totals.” Gray v. Main, 309 F.

Supp. 207, 213 (M.D. Ala. 1968); accord Gray v. Sanders, 372 U.S. 368, 381 n.12 (1963)

(“being counted only for the purpose of being discarded” is “worth nothing”). And “[a] vote is

not properly counted when, through dilution, it is not afforded its full weight and a total is not

‘appropriate’ if it included ballots illegally cast in violation of the [Constitution and the

substantive provisions of the VRA.]” Gray, 309 F. Supp. at 213. Accordingly, permitting

individuals “to cast illegal absentee or regular ballots” that “dilut[e] the votes” of legitimate

voters “abridge[s] plaintiffs’ rights under [section 11 of the VRA].” Id. at 212–13.

       This straightforward textual interpretation is buttressed by the fact that the VRA

expressly precludes the casting of the ballots at issue here. The VRA prohibits “vot[ing] more

than once in an election[.]” 52 U.S.C. § 10307(e)(1). This provision outlaws voting for a

candidate for U.S. Senator in one state and then voting again for a candidate for U.S. Senator in

Georgia’s run-off election. Indeed, the Act expressly allows for “voting in two jurisdictions” in

certain narrow circumstances, but never “for an election to the same candidacy or office.” 52

U.S.C. § 10307(e)(3).     The necessary implication of this carveout is that “voting in two

jurisdictions” outside of this exception is prohibited; otherwise, the exception would be

meaningless. See In re Cumbess, 960 F.3d 1325, 1335 (11th Cir. 2020) (“The surplusage canon

obliges [the court], whenever possible, to disfavor an interpretation when that interpretation

would render a clause, sentence, or word superfluous, void, or insignificant.” (citations,



                                                 12
     Case 2:20-cv-00135-LGW-BWC Document 3 Filed 12/17/20 Page 15 of 25



quotations, and alterations omitted)); Kroma Makeup EU, LLC v. Boldface Licensing +

Branding, Inc., 920 F.3d 704, 710 (11th Cir. 2019) (explaining that under “the time-honored

maxim of construction, expressio unius est exclusio alterius, the inclusion of specific things

implies the exclusion of those not mentioned[.]” (citations and internal quotations omitted)).

Confirming this plain reading, the House Report to the double-voting amendment to the VRA

expressly notes that the prohibition is designed to cover this precise situation:

       At least six States have no law prohibiting registration in more than one voting location.
       Thus, a person residing in Nevada could validly register there and move to Arkansas
       where he could also validly register within 30 days without having to give up his Nevada
       registration. If such a person were to vote twice in a subsequent federal election no law
       would be violated because each registration was procured with true information. [¶] This
       amendment remedies this gap in federal law by prohibiting, in a new subsection 11(e),
       voting more than once in the same federal election.

H. Rep. No. 94-196, at 109 (1975) (emphasis added).

       Finally, it is no answer to claim that Georgia’s run-off election for U.S. Senator is not

part of the nation’s election for U.S. Senators. Georgia’s run-off election is “a continuation of

the general election.” GA Const. art. II, § 2, ¶ 2; see also Ga Code Ann. § 21-2-501(a)(10). As

the Eleventh Circuit explained, “[a]lthough the run-off takes place on a separate day,” it “does

not reschedule the earlier general election, nor does it negate that election’s outcome.” See Pub.

Citizen, Inc. v. Miller, 992 F.2d 1548 (11th Cir. 1993) (per curiam). Rather, “the election

continue[s] into a run-off.” Id. (emphasis added).

       Tabulating votes that are diluted by ballots decreed unlawful under section 11(e) can

hardly be consistent with the “count[ing]” and inclusion in “appropriate totals” required by

section 11(a). See Pinares v. United Techs. Corp., 973 F.3d 1254, 1261 (11th Cir. 2020)

(confirming interpretation using the “broader statutory context and its unmistakable purpose”).

Indeed, Congress enacted the provisions in section 11 to ensure that voters’ “ballot[s] w[ould] be

fairly counted and tabulated and not nullified by illegally cast ballots[.]” H. Rep. No. 89-439, at
                                                 13
      Case 2:20-cv-00135-LGW-BWC Document 3 Filed 12/17/20 Page 16 of 25



50.   These additions were expressly designed to “deal[] with problems of voter fraud” in

recognition that voters “may be injured if another person’s vote is counted more than once.” H.

Rep. No. 94-196, at 109. A state may not evade these remedial provisions by turning a blind eye

to unlawful votes in violation of section 11(a). See Nat’l Ass’n of the Deaf v. Fla., No. 18-

12786, 2020 WL 6575040, at *6 (11th Cir. Nov. 10, 2020) (refusing to construe statute in a way

that would “undermine the integrity of the statutory scheme.”).

       To be sure, VRA cases often involve claims of racial discrimination, but the lack of

racially-motivated intent here does not absolve the violation. The plain text of section 11(a)

imposes no race-based intent requirement but instead broadly prohibits failing to tabulate the

vote of “any person” who “is otherwise qualified to vote[.]” 52 U.S.C. § 10307(a). Indeed,

because many other contemporary provisions in the VRA do base their prohibitions in terms of

racial distinctions, see, e.g., 52 U.S.C. § 10101(a)(1) (providing that citizens are “entitled and

allowed to vote . . . without distinction of race, color, or previous condition of servitude”),

Congress’s choice to not do so in section 11 is telling. See Ela v. Destefano, 869 F.3d 1198,

1202 (11th Cir. 2017) (“It is well settled that where Congress includes particular language

in one section of a statute but omits it in another section of the same Act, it is generally presumed

that Congress acts intentionally and purposely in the disparate inclusion or exclusion.” (quoting

Duncan v. Walker, 533 U.S. 167, 173 (2001)). Acknowledging this clear textual import, courts

have rejected the argument that section 11 violations must be premised on race-based

classifications. See, e.g., League of United Latin Am. Citizens - Richmond Region Council 4614

v. Pub. Interest Legal Found., No. 1:18-CV-00423, 2018 WL 3848404, at *3–*4 (E.D. Va. Aug.

13, 2018) (“[I]n the absence of plain statutory text, statutory history, or binding case law to the

contrary, the Court does not find that a showing of specific intent or racial animus is required



                                                 14
     Case 2:20-cv-00135-LGW-BWC Document 3 Filed 12/17/20 Page 17 of 25



under § 11(b).”); accord Schwier, 340 F.3d at 1294–97 (allowing VRA claim under different

race-neutral provision with no mention of race-based motivation).

       In sum, Plaintiffs are likely to succeed on their VRA claim.

       C.      Defendants Will Deprive Plaintiffs Of Their Fourteenth Amendment Right
               To Equal Protection.

       Under the Equal Protection Clause of the Fourteenth Amendment, no State shall “deny to

any person within its jurisdiction the equal protection of the laws.” U.S. Const. Amend. XIV.

“The conception of political equality from the Declaration of Independence, to Lincoln’s

Gettysburg Address, to the Fifteenth, Seventeenth, and Nineteenth Amendments can mean only

one thing—one person, one vote.” Reynolds, 377 U.S. at 558 (emphasis added) (quoting Gray,

372 U.S. at 381).

       Georgia’s tabulation and certification of ballots cast by individuals who have already

voted for U.S. Senator in another state violates the Equal Protection Clause. By counting and

certifying these votes, Georgia effectively gives these voters two votes for representation in the

Senate and institutes a one person, two votes scheme that is repugnant to equal protection

guarantees. See Reynolds, 377 U.S. at 558. If a voting system that merely dilutes the voting

strength of one group of voters at the expense of another violates equal protection, see Gray, 372

U.S. at 368; Moore v. Ogilvie, 394 U.S. 814, 819 (1969), then Georgia’s “one person, two votes”

scheme must be unconstitutional. See, e.g., United States v. Olinger, 759 F.2d 1293, 1302 (7th

Cir. 1985) (upholding a double voting conviction based on “a conspiracy to violate the equal

protection clause of the fourteenth amendment by . . . willful participation in fraudulent and

unconstitutional dilution of votes of the citizens”). Plaintiffs are thus likely to succeed on their

Equal Protection claim.




                                                15
     Case 2:20-cv-00135-LGW-BWC Document 3 Filed 12/17/20 Page 18 of 25



        D.      Defendants Will Place An Undue Burden On Plaintiffs’ Right To Vote.

        Burdens on the right to vote are analyzed under the “Anderson-Burdick framework.”

New Georgia Project v. Raffensperger, 976 F.3d 1278, 1280 (11th Cir. 2020); see Anderson v.

Celebrezze, 460 U.S. 780 (1983); Burdick v. Takushi, 504 U.S. 428 (1992).                 Under this

framework, “severe burden[s]” on the right to vote are permissible only if they are “narrowly

tailored” and “advance[] a compelling interest.”        New Georgia Project, 976 F.3d at 1280

(citations and internal quotations omitted). “And even when a law imposes only a slight burden

on the right to vote, relevant and legitimate interests of sufficient weight still must justify that

burden.”     Democratic Exec. Comm. of Fla. v. Lee, 915 F.3d 1312, 1318–19 (11th Cir.

2019) (citing Common Cause/Ga. v. Billups, 554 F.3d 1340, 1352 (11th Cir. 2009)). In addition,

circumstances in which “the election process itself reaches the point of patent and fundamental

unfairness” violate voters’ substantive due process rights guaranteed by the Fourteenth

Amendment. Curry v. Baker, 802 F.2d 1302, 1315 (11th Cir. 1986). Defendants run afoul of

both standards.

   1.        Defendants’ Conduct Imposes a Severe Burden On The Right To Vote That Is
             Unjustified By Any Legitimate Interest.

        Defendants’ tabulation and certification of unlawful ballots imposes a burden on

Plaintiffs’ right to vote. Every unlawful vote counted by the State directly counteracts Plaintiffs’

legitimate votes. See, e.g., Reynolds v. Sims, 377 U.S. 533, 555 (1964) (“The right to vote can

neither be denied outright . . . nor diluted by ballot-box stuffing. . . . [T]he right of suffrage can

be denied by a debasement or dilution of the weight of a citizen’s vote just as effectively as by

wholly prohibiting the free exercise of the franchise.” (citations omitted)). As the Eleventh

Circuit has explained, allowing states to count unlawful ballots “would dilute the votes of those

voters who m[e]et the requirements of” the law. Roe v. State of Ala. By & Through Evans, 43


                                                 16
     Case 2:20-cv-00135-LGW-BWC Document 3 Filed 12/17/20 Page 19 of 25



F.3d 574, 581 (11th Cir. 1995). The counting and certification of these votes thus violates a

fundamental element of Plaintiffs’ franchise: a voter’s “right under the Constitution to have his

vote fairly counted, without its being distorted by fraudulently cast votes.” Anderson, 417 U.S.

at 227.

          The burden here—dilution from hundreds of unlawful double votes—is substantial. The

Eleventh Circuit has held that a law that affected “less than 5 hundredths of a percent of . . . more

than 9 million total ballots cast” imposed a “serious burden on the right to vote.” Lee, 915 F.3d

at 1319–21; accord Anderson, 417 U.S. at 227 (“The deposit of forged ballots in the ballot

boxes, no matter how small or great their number, dilutes the influence of honest votes in an

election, and whether in greater or less degree is immaterial.” (citation and internal quotations

omitted)).

          Regardless of the ultimate weight given to this burden, Defendants cannot justify it under

any standard of review because the state interests are minimal. To be sure, the State has an

interest in “combatting voter fraud” and “increasing confidence in elections,” but it has no such

interest in facilitating unlawful votes and undermining public confidence in elections. See

Greater Birmingham Ministries v. Secretary of State for Alabama, 966 F.3d 1202, 1230 (11th

Cir. 2020). Thus, the only valid interest the State may claim is the administrative ease of not

segregating ballots cast by new registrants.

          While the State “has an important interest in structing and regulating its elections to avoid

chaos and to promote the smooth administration of its elections,” Lee, 915 F.3d at 1322, that

interest is not sufficient to justify the burden on Plaintiffs’ voting rights. The Eleventh Circuit

has held that requiring a state to conduct notice-and-cure requirements for thousands of ballots

rejected for signature mismatches would not “inordinately disrupt the smooth facilitation of [a



                                                   17
     Case 2:20-cv-00135-LGW-BWC Document 3 Filed 12/17/20 Page 20 of 25



statewide] election.” Id. at 1322. Here, the relief requested is less burdensome than the notice-

and-cure obligations in Lee. Defendants must simply put ballots cast by new registrants in a

separate pile than the other ballots. In the event that the election margin is close enough that the

new registrants’ ballots will be material to the election result, the State will then be in a position

to verify the legality of these ballots. Thus, as in Lee, “the serious burden on voters outweighs

[the State]’s identified interests[.]” Id. at 1326. Plaintiffs are thus likely to succeed on their First

and Fourteenth Amendment right-to-vote claim.

    2.       Defendants’ Conduct Reaches The Point Of Patent and Fundamental Unfairness.

          “[E]lection laws that will effectively ‘stuff the ballot box,’ implicat[e] fundamental

fairness issues.” Roe, 43 F.3d at 581 (citing United States v. Saylor, 322 U.S. 385, 389 (1944)).

Accordingly, in Roe v. State of Alabama By and Through Evans, the Eleventh Circuit concluded

that plaintiffs “demonstrated fundamental unfairness” by the State of Alabama after a state court

required officials to count “absentee ballots that did not comply with [the state’s election code].”

Id. at 580–81. The Court found that this “post-election departure from previous practice in

Alabama” would, inter alia, “dilute the votes of those voters who met the requirements of the

[absentee ballot rules] as well as those voters who actually went to the polls on election day.” Id.

at 581.

          Here, as in Roe, Defendants’ tabulation and certification of invalid double votes

“implicate[s] fundamental fairness and the propriety of the . . . election[] at issue.” See id.

Indeed, as indicated by the close result in the general election, these illegal ballots may well

amount to a “controlling number of votes” in the run-off election. See id. at 580. Defendants’

inability to act in the face of concrete evidence of imminent double-voting that threatens to

decide the outcome of the run-off is precisely the type of election process “that will effectively

‘stuff the ballot box,’” see id. at 581 (citation omitted), and that “implicates the very integrity of
                                                  18
       Case 2:20-cv-00135-LGW-BWC Document 3 Filed 12/17/20 Page 21 of 25



the electoral process.” Duncan, 657 F.2d at 691. Plaintiffs are likely to succeed on the merits of

their substantive due process claim.

         E.     Defendants Will Violate Plaintiffs’ Procedural Due Process Rights.

         The Fourteenth Amendment’s Due Process Clause requires the State provide an

individual with adequate process where it deprives that individual of a liberty or property

interest. Mathews v. Eldridge, 424 U.S. 319, 332 (1976). To determine the process due, courts

consider three factors: (1) the private interest at stake, (2) the risk of an erroneous deprivation of

that interest under the current procedures and the probable value of additional procedure, and (3)

the Government’s interest.       Id. at 334–35.    Because voting is a protected liberty interest,

plaintiffs may assert their procedural due process rights in challenging burdens on the right to

vote. See Georgia Muslim Voter Project v. Kemp, 918 F.3d 1262, 1270–73 (11th Cir. 2019)

(Pryor, J. concurring in the denial of the motion for a stay). 5

         Here, these three factors militate in favor of the additional process requested by Plaintiffs.

First, Plaintiffs have established that Defendants’ actions will significantly undermine their

“fundamental right to vote,” “giving this first Mathews factor substantial weight.” Id. at 1271.

Second, the risk of erroneous deprivation of Plaintiffs’ voting rights is high because there are no

procedures to prevent double voting from tainting the results of the run-off election. Conversely,

segregating ballots cast by new registrants will significantly decrease the risk that unlawful

ballots are able to dilute the ballots of legitimate voters. Third, the burden on the state—putting

a relatively small number of ballots cast by new registrants in a separate pile—is minimal.

Accordingly, Plaintiffs are likely to succeed on their procedural due process claim.




5
    Contra New Georgia Project, 976 F.3d, at 1282, 1287–89.

                                                  19
      Case 2:20-cv-00135-LGW-BWC Document 3 Filed 12/17/20 Page 22 of 25



II.    THE HARM TO PLAINTIFFS’ RIGHT TO VOTE IS IRREPERABLE.

       Absent an injunction from this Court, Plaintiffs will suffer irreparable injury to their

rights to vote and associate. “An injury is irreparable if it cannot be undone through monetary

remedies.” Jones v. Governor of Fla., 950 F.3d 795, 828 (11th Cir. 2020) (quoting Scott v.

Roberts, 612 F.3d 1279, 1295 (11th Cir. 2010)) (internal quotations omitted). Because “[n]o

compensation a court can offer could undo” an injury to the right to vote, “[a] restriction on the

fundamental right to vote constitutes irreparable injury.” Id. at 828–29 (quoting Obama for Am.

v. Husted, 697 F.3d 423, 436 (6th Cir. 2012)) (internal quotations omitted) (alterations omitted);

see also Gonzalez v. Governor of Georgia, 978 F.3d 1266, 1271–72 (11th Cir. 2020). “Courts

routinely deem restrictions on fundamental voting rights irreparable injury.” League of Women

Voters of N. Carolina v. North Carolina, 769 F.3d 224, 247 (4th Cir. 2014) (collecting cases).

Vote dilution—in violation of the VRA and the Constitution—irreparably harms voters’ “right to

an honest count . . . possessed by each voting elector” because legitimate voters’ ballots are

“distorted by fraudulently cast votes.” See Anderson, 417 U.S. at 226–27 (citations and internal

quotations omitted).

       The irreparable nature of the harm to Plaintiffs’ voting rights is particularly pronounced

in this case.   Absent this Court’s intervention, new registrants’ ballots will be stripped of

identifying information and mixed in with all other ballots, despite substantial evidence that the

former contain a high rate of unlawful double votes. At that point, it will be too late for the State

to sus out the valid ballots from the invalid. Because “there can be no do-over and no redress,”

“[t]he injury to these voters is real and completely irreparable if nothing is done to enjoin this

law.” League of Women Voters of N. Carolina, 769 F.3d at 247 (reversing district court).




                                                 20
       Case 2:20-cv-00135-LGW-BWC Document 3 Filed 12/17/20 Page 23 of 25



III.      THE BALANCE OF EQUITIES FAVORS PLAINTIFFS.

          When courts balance a State’s interests in administrative efficiency against the right to

vote, the latter must carry the day. See Gonzalez, 978 F.3d at 1272–73 (holding that the “right to

vote” outweighed Georgia’s asserted interest in “avoiding chaos and uncertainty in the State’s

election procedures”).      Even “significant” justifications in which “the State has a weighty

interest” “are unavailing as compared to the plaintiffs’ interest in their opportunity to exercise the

core democratic right of voting.” Jones, 950 F.3d, at 829. Where, as here, the only interest to

offset violation of Plaintiffs’ voting and associational rights is “a state’s administrative burden,”

“there is no contest[.]” See id. at 830 (citing Fish v. Kobach, 840 F.3d 710, 755 (10th Cir.

2016)).

IV.       THE PUBLIC INTEREST FAVORS PLAINTIFFS.

          Finally, granting a preliminary injunction will benefit the public interest. The public has

a “strong interest in exercising the ‘fundamental political right’ to vote.” Purcell v. Gonzalez,

549 U.S. 1, 4 (2006). Indeed, the Eleventh Circuit has repeatedly found that “[t]he ‘cautious

protection of the Plaintiffs’ franchise-related rights is without question in the public interest.’”

Jones, 950 F.3d at 830 (quoting Charles H. Wesley Educ. Found., Inc. v. Cox, 408 F.3d 1349,

1355 (11th Cir. 2005)). In addition, allowing ineligible voters to unlawfully dilute the ballots of

legitimate voters and potentially alter the outcome of the election “would be harmful to the

public’s perception of the election’s legitimacy[.]” See id. (citations and internal quotations

omitted).

                                           CONCLUSION

          For all the foregoing reasons, the Court should grant the Motion for a Temporary

Restraining Order and a Preliminary Injunction.        Because Plaintiffs’ irreparable injury already

manifested on December 14 (when early in-person voting began) and increases exponentially on

                                                  21
      Case 2:20-cv-00135-LGW-BWC Document 3 Filed 12/17/20 Page 24 of 25



December 21 (when Defendants begin processing absentee ballots, i.e., separating ballots from

their envelopes)), Plaintiffs respectfully request that this Court issue immediate preliminary

relief.


December 17, 2020                             Respectfully submitted,

                                              /s/ Jeffrey S. York
                                              Jeffrey S. York
                                              Georgia Bar Number: 781116
                                              SHUTTS & BOWEN LLP
                                              1022 Park Street, Suite 308
                                              Jacksonville, FL 32204
                                              Telephone: (904) 899-9952
                                              Facsimile: (904) 899-9965
                                              jyork@shutts.com
                                              jheard@shutts.com

                                              George N. Meros, Jr.*
                                              Benjamin J. Gibson*
                                              SHUTTS & BOWEN LLP
                                              215 South Monroe Street
                                              Suite 804
                                              Tallahassee, FL 32301
                                              Telephone: (850) 241-1717
                                              Facsimile: (850) 241-1716
                                              gmeros@shutts.com
                                              bgibson@shutts.com
                                              mabramitis@shutts.com

                                              Leah J. Zammit**
                                              Georgia Bar Number: 784244
                                              SHUTTS & BOWEN LLP
                                              4301 W. Boy Scout Blvd.
                                              Suite 300
                                              Tampa, Florida 33607
                                              Telephone: (813) 229-8900
                                              Facsimile: (813) 227-8258
                                              lzammit@shutts.com
                                              ldeleary@shutts.com

                                              Counsel for Plaintiffs

                                              *Pro Hac Vice Application Forthcoming
                                              **Admission Pending
                                             22
     Case 2:20-cv-00135-LGW-BWC Document 3 Filed 12/17/20 Page 25 of 25



                          CERTIFICATE REGARDING SERVICE

       I HEREBY CERTIFY that a copy of the foregoing will be served upon each named

Defendant by process server along with the Complaint filed in this action.

                                                    /s/ Jeffrey S. York
                                                    Attorney




                                               23
